                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

KRYSTLE DOHERTY,

                  Plaintiff,

v.                                                           Case No: 2:19-cv-18-FtM-99UAM

UNITED STATES OF AMERICA and
STATE OF FLORIDA,

                Defendants.
                                                  /

                                                ORDER1

        Before the Court is United States Magistrate Judge Douglas N. Frazier’s Report

and Recommendation. (Doc. 47). Judge Frazier recommends the case be dismissed

without prejudice because pro se Plaintiff Krystle Doherty has neither properly pled claims

under 42 U.S.C. § 1983 nor alleged subject matter jurisdiction. No party objects to the

Report and Recommendation, and the time to do so has expired. The Report and

Recommendation is thus ripe for review.

        A district judge “may accept, reject, or modify in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The district

judge “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. And “[t]he judge




1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
may also receive further evidence or recommit the matter to the magistrate judge with

instructions.” Id.

       After examining the file independently, and upon considering Judge McCoy’s

findings and recommendations, the Court accepts and adopts the Report and

Recommendation.

       Accordingly, it is now

       ORDERED:

       (1) The Report and Recommendation is ACCEPTED and ADOPTED.

       (2) The above-captioned case is DISMISSED without prejudice.

       (3) The Clerk is DIRECTED to enter judgment, terminate any pending motions,

           and close the file.

       DONE and ORDERED in Fort Myers, Florida this 3rd day of April 2019.




Copies: All Parties of Record




                                         2
